Undercofler, Justice,
dissenting. Act No. 229 is an astute effort to circumvent constitutional prohibitions. It disguises the grants as highway construction and maintenance funds which are perfectly permissible. But to receive the funds the counties must credit a like amount, primarily in the form of an unauthorized additional homestead exemption, upon local county ad valorem tax levies. In actuality the grants do not assist the counties’ highway construction programs. The counties have no additional funds for this purpose. The grants must be used to satisfy certain individuals’ tax liabilities. Thus, when the Act’s veneer is stripped away it is nothing more than a grant of state funds to pay part of a homeowner’s county ad valorem taxes. Other taxpayers receive little or nothing. The grants are merely gratuities to certain individual taxpayers. This is prohibited by the Georgia Constitution. Despite the beneficent appeal of the Act I can not reach any other conclusion. I respectfully dissent from Divisions 3, 4 and 5 of the majority opinion.